DETAILED CORRESPONDENCE

This Action is in response to the applicant's reply of 2/7/2022.  In view of the applicant's amendments, all previously presented 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, have been withdrawn.  Section 112(f) is no longer invoked.  
Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 1-8 should be labeled as “Prior Art”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because the last sentence is a statement of purported merit.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 15 is objected to because of the following informalities: “wherein flow stop” is an apparent typo of “wherein a flow stop”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fielder et al. (US20170328190) [Fielder].
Claim 1  Fielder discloses a downhole tool for particulate fallback prevention [Figs. 6-9; abstract], comprising: 
a generally tubular housing 58 [para. 0030] defining an upper opening 12, a lower opening [proximate 62], and a passage 60 therebetween [para. 0029,0030]; and 
56 coaxially positioned within the housing to form an annulus 60 in the housing, the inner conduit having an upper end 66 and a lower end [proximate 62] and defining an inner flow path therebetween [para. 0031], the inner conduit having a plurality of closed-end slots 24 therein that allow fluid to flow between the inner flow path and the annulus [para. 0032]; 
wherein a flow stop 66 terminates the inner conduit at the upper end thereof, the flow stop configured to plug or cap the upper end of the inner conduit to force fluid to flow through the plurality of slots 24 [para. 0027,0030; per end cap 66 closing off passage 56].  
Claim 3  Fielder, as discussed with respect to claim 1, discloses that one or more slots in the plurality of slots 24 are lateral slots [Fig. 6], diagonal slots [Fig. 6], V-shaped slots, or arcuate slots.
Claim 4  Fielder, as discussed with respect to claim 1, discloses that the flow stop is one of a flow plug coupled to the inner conduit or an endcap 66 at the upper end of the inner conduit [Fig. 6; para. 0030].
Claim 5  As claim 4 is written as a list of alternatives and the Examiner has chosen to examine the endcap 66, claim 5, which further limits the flow plug, is fully anticipated by Fielder as it does not further limit claim 4 as examined.
Claim 6  As claim 4 is written as a list of alternatives and the Examiner has chosen to examine the endcap 66, claim 6, which further limits the flow plug, is fully anticipated by Fielder as it does not further limit claim 4 as examined.  
Claim 7  Fielder, as discussed with respect to claim 1, discloses at least one seal 26 around an inner conduit 16 adjacent the lower end of the inner conduit [Fig. 1; abstract; para. 0022].
Claim 8  As discussed with respect to claim 1, Fielder discloses method of preventing particulate fallback in a downhole tool [Figs. 6-9; abstract; para. 0029], comprising: 
receiving fluid flow from a fluid pump 14 in fluid communication with the downhole tool [para. 0032,0033], the fluid flow received within a generally tubular single-piece inner conduit 56 having an upper end 66 and a lower end [proximate 62] and defining an inner flow path therebetween [para. 0031] in which the fluid flow is received, the inner conduit coaxially positioned within a generally tubular housing 58 that defines an upper opening 12, a lower opening [proximate 62] and a passage 56 therebetween [para. 0031], the housing and the inner conduit forming an annulus therebetween 60; and 
forcing the fluid flow to deviate from the inner flow path in the inner conduit through a plurality of closed-end slots 24 in the inner conduit into the annulus between the inner conduit and the housing [para. 0032]; 
wherein a flow stop 66 terminates the inner conduit at the upper end thereof, the flow stop plugging or capping the upper end of the inner conduit to force the fluid flow to deviate through the plurality of slots 24 [para. 0027,0030; per end cap 66 closing off passage 56].
Claim 10  Fielder, as discussed with respect to claim 8, discloses that one or more slots in the plurality of slots 24 are lateral slots [Fig. 16], diagonal slots [Fig. 16], V-shaped slots, or arcuate slots.
Claim 11  Fielder, as discussed with respect to claim 8, discloses that the flow stop is one of a flow plug coupled to the inner conduit or an endcap 66 at the upper end of the inner conduit [Fig. 6; para. 0030].
Claim 12  As claim 11 (see the Section 112(b) rejection) is written as a list of alternatives and the Examiner has chosen to examine the endcap 66, claim 12, which further limits the flow plug, is fully anticipated by Fielder as it does not further limit claim 11 as examined.
Claim 13  As claim 11 (see the Section 112(b) rejection) is written as a list of alternatives and the Examiner has chosen to examine the endcap 66, claim 13, which further limits the flow plug, is fully anticipated by Fielder as it does not further limit claim 11 as examined.
Claim 14  Fielder, as discussed with respect to claim 8, discloses at least one seal 26 around an inner conduit 16 adjacent the lower end of the inner conduit [Fig. 1; abstract; para. 0022].
Claim 15  As discussed with respect to claims 1 and 8, Fielder discloses a downhole assembly for particulate fallback prevention [Figs. 6-9; abstract], comprising: 
a downhole tool [between ESP 14 and the housing 58]; 
a tool coupling connected to an uphole end of the downhole tool [the tool is shown as coupled at the uphole end in Figs. 6-9]; and 
a pump coupling 14 connected to a downhole end of the downhole tool [the tool is shown as coupled at the downhole end in Figs. 6-9]; 
wherein the downhole tool includes a generally tubular housing 58 [para. 0030] and a generally tubular single-piece inner conduit 56 coaxially positioned within the housing to form an annulus 60 in the housing, the inner conduit having an upper end 66 and a lower end [proximate 62] and defining an inner flow path therebetween, the inner conduit having a plurality of closed-end slots 24 therein that allow fluid to flow between the inner flow path and the annulus [para. 0032]; and 
wherein a flow stop 66 terminates the inner conduit at the upper end thereof, the flow stop configured to plug or cap the upper opening and force fluid to flow through the plurality of slots 24 [para. 0027,0030; per end cap 66 closing off passage 56].
Claim 17  Fielder, as discussed with respect to claim 15, discloses that one or more slots in the plurality of slots 24 are lateral slots [Fig. 16], diagonal slots [Fig. 16], V-shaped slots, or arcuate slots.
Claim 18  Fielder, as discussed with respect to claim 15, discloses that the flow stop is one of a flow plug coupled to the inner conduit or an endcap 66 at the upper end of the inner conduit [Fig. 6; para. 0030].
Claim 19  As claim 18 is written as a list of alternatives and the Examiner has chosen to examine the endcap 66, claim 19, which further limits the flow plug, is fully anticipated by Fielder as it does not further limit claim 18 as examined.
Claim 20  As claim 18 is written as a list of alternatives and the Examiner has chosen to examine the endcap 66, claim 20, which further limits the flow plug, is fully anticipated by Fielder as it does not further limit claim 18 as examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fielder, in view of Nowitski et al. (WO2018/052857) [Nowitzki].
Claim 2  Fielder, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose a generally tubular outer conduit coaxially positioned within the housing such that the annulus in the housing is formed between the outer conduit and the inner conduit.
For controlling sand above an ESP, Nowitzki discloses a generally tubular outer conduit 215 coaxially positioned within a housing 200 such that an annulus in the housing is formed between the outer conduit and an inner member [Fig. 2A; abstract; para. 0048].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fielder to provide an outer conduit adjacent the housing, as disclosed by Nowitski.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a the outer housing would be reinforced and/or that two materials could be used, with the outer providing 
Claim 9  Fielder, as discussed with respect to claim 8, otherwise discloses all the limitations of this claim, but does not explicitly disclose that forcing the fluid flow to deviate comprises forcing the fluid flow to deviate into a generally tubular outer conduit coaxially positioned within the housing such that the annulus in the housing is formed between the outer conduit and the inner conduit.
For controlling sand above an ESP, Nowitzki discloses a generally tubular outer conduit 215 coaxially positioned within a housing 200 such that an annulus in the housing is formed between the outer conduit and an inner member [Fig. 2A; abstract; para. 0048].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fielder to provide an outer conduit adjacent the housing, as disclosed by Nowitski, such that the fluid flow would be forced to deviate into a generally tubular outer conduit coaxially positioned within the housing such that the annulus in the housing is formed between the outer conduit and the inner conduit.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a the outer housing would be reinforced and/or that two materials could be used, with the outer providing optimum performance for the outside surface of the outer housing, while the inside material providing optimum performance for the annulus environment.
Claim 16  Fielder, as discussed with respect to claim 15, otherwise discloses all the limitations of this claim, but does not explicitly disclose a generally tubular outer conduit 
For controlling sand above an ESP, Nowitzki discloses a generally tubular outer conduit 215 coaxially positioned within a housing 200 such that an annulus in the housing is formed between the outer conduit and an inner member [Fig. 2A; abstract; para. 0048].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fielder to provide an outer conduit adjacent the housing, as disclosed by Nowitski.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a the outer housing would be reinforced and/or that two materials could be used, with the outer providing optimum performance for the outside surface of the outer housing, while the inside material providing optimum performance for the annulus environment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676